Citation Nr: 1700933	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-02 966	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement by VA for the cost of unauthorized medical treatment provided by Tallahassee Memorial Hospital on February 24, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the North Florida/South Georgia Veterans Health System.  The Veteran submitted a notice of disagreement in August 2012 and subsequently perfected an appeal.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined disability rating is 10 percent.

2.  The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

3.  On February 24, 2012, the Veteran received treatment from Tallahassee Memorial Hospital for an upper respiratory infection that had been manifest for at least 10 days.

4.  In light of the duration of the Veteran's symptoms prior to February 24, 2012, a VA or other Federal facility/provider was feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on February 24, 2012 at the Tallahassee Memorial Hospital have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  Specifically, June 2012 and November 2012 letters explained the criteria under which payment could be made for non-VA care.  These letters invited the Veteran to submit or identify relevant evidence.  Furthermore, it appears that all relevant medical records have been associated with the Veteran's claims folder.  The Board concludes that VA's duties to notify and assist have been met.

Factual Background

The facts of this case may be briefly summarized.  The Veteran resides in Washington and reports that he receives primary care at the Puget Sound Seattle VA Hospital.  Historically, he had been followed for a longstanding heart condition; prior to the events concerning this appeal, he was hospitalized from February 1st through February 2nd, 2012 for acute coronary syndrome.  In late February 2012, he travelled to Tallahassee, Florida when he became ill and sought emergency treatment at Tallahassee Memorial Hospital.

Records from Tallahassee Memorial Hospital reflect that the Veteran was seen on February 24, 2012.  He presented with a cough, congestion, sinus pressure, fever, chills, and sore throat, and complained of having a "head cold" for the past two weeks.  The examining physician noted that the Veteran had a history of coronary artery disease, but on examination his heart had regular rate and rhythm with no murmurs, rubs, or gallops.  An echocardiogram and chest X-ray were negative for acute findings.  The clinical impression was upper respiratory infection and the Veteran was discharged.

The Veteran subsequently sought reimbursement for his medical expenses and his claim was denied in June 2012.  In October 2012, a VA physician reviewed the record and concluded that the Veteran's medical situation on February 24, 2012 was non-emergent, as he had presented with an upper respiratory infection with a cough that had been manifest for 10 days.  On the basis of this review, the North Florida/South Georgia Veterans Health System upheld the denial of reimbursement.

The Veteran has subsequently contended that he sought emergency treatment at Tallahassee Memorial Hospital because his symptoms involved chest pain, and he had been instructed by his VA physician prior to visiting Tallahassee to seek immediate treatment in the event of any heart-related symptoms.  In his substantive appeal, he described the circumstances surrounding the February 24, 2012 emergency room visit as follows:

After arriving in Tallahassee, the weather was bad and I felt that the congestion in body was moving farther down into my chest.  I have experienced congestive heart failure in the past after moving to WA State.  I knew that there may be a good possibility that this just might be the reason that my chest discomfort seemed to be getting worse.  I tried to get in touch with VA facilities in north FL and was told that the closest ones would be in Lake City, FL or Gainesville, FL, many miles from Tallahassee, FL, and that the VA facilities would not take walk-ins.  I did not feel up to driving the distances to try to be seen.  I could not go any further so I checked into the [Tallahassee Memorial Hospital] ER.

In November 2012, the Veteran's VA physician in Bellevue, Washington confirmed that the Veteran had a positive cardiac history and "was instructed by this provider to seek [emergency] medical attention should he have any chest pain or shortness of breath."  In November 2016, the Veteran's representative submitted an Informal Hearing Presentation reiterating the contentions found in his substantive appeal.

Law and Analysis

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.

As an initial matter, the evidence does not reflect that the Veteran received prior authorization from VA for the treatment he received at Tallahassee Memorial Hospital on February 24, 2012, nor was an application for authorization made to VA within 72 hours of the services rendered.  See Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care is factual, rather than medical, in nature).  The record reflects that the Veteran was told by his VA physician several days prior to visiting Tallahassee that he should seek medical treatment in the event of chest pain or shortness of breath, due to his heart condition.  However, the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the applicable regulation.  See 38 C.F.R. § 17.54(a); Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  Moreover, given the broad nature of the directive and the absence of complaints of heart-related symptoms as shown in the documentation provided by Tallahassee Memorial Hospital, the directive would not in any event amount to specific authorization of the actual treatment obtained.  In the absence of prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Tallahassee Memorial Hospital on February 24, 2012.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment.  See 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

The Board acknowledges that, effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4,110 (2008).  This bill makes various changes to veterans' mental health care and also addresses other health care-related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728.

The Board further notes that, effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3,495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); 

(b) The treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran is in receipt of service connection for tinnitus (10 percent disabling) and bilateral hearing loss (noncompensable).  His combined disability rating is 10 percent.  As there is no evidence that either of his service-connected disabilities are related to the reason he sought non-VA treatment on February 24, 2012, 38 U.S.C.A. § 1725 is for application in this case.

At the outset, the Board notes that the law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  That presumption of regularity entitles the Board to rely on the summary of evidence indicated by the North Florida/South Georgia Veterans Health System in making its decision.  Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  However, no such evidence has been received in this case.

Even assuming that all of the other aforementioned requirements of 38 C.F.R. § 17.1002 are met, the Board finds that the Veteran does not meet the requirement of subsection (c) providing that VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

As discussed above, the February 24, 2012 Tallahassee Memorial Hospital records show that the Veteran was treated for an upper respiratory infection that had been manifest for at least 10 days.  Hospital records show that the Veteran himself reported that he had had a head cold for two weeks prior to seeking treatment.  In his substantive appeal, he argued that the symptoms that concerned him were congestion and chest discomfort, and that he was unable to seek VA treatment because he did not feel up to driving the many miles and the available facilities did not take walk-in appointments.  However, given the duration of the Veteran's symptoms and the proximity of VA facilities within the state of Florida, the Board finds his claim of being unable to seek VA treatment to be questionable at best.

Furthermore, while the Board acknowledges the Veteran's contentions that he experienced chest pain and discomfort prior to seeking emergency treatment on February 24, 2012, there is no objective evidence of heart-related symptoms in the available Tallahassee Memorial Hospital records.  Rather, the hospital records reflect that he presented with cough, congestion, sinus pressure, fever, sore throat, and chills.  There is no mention of chest pain or heart trouble of any kind.  An echocardiogram and chest X-ray revealed normal findings, and an examination of his heart revealed regular rate and rhythm with no evidence of murmur, rubs, or gallops.  In light of these circumstances, including the duration of symptoms reported by the Veteran, the Board concludes that an attempt to seek VA treatment prior to February 24, 2012 would have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002(c).

The Board also notes that the October 2012 review performed by a VA physician supports the Board's findings in this matter.  The reviewing physician's summary of the treatment received by the Veteran on February 24, 2012 reflects consideration of the available medical records.  Based on this review, the physician concluded that the Veteran presented with an upper respiratory infection which had been ongoing for at least 10 days.  Accordingly, the reviewing physician recommended upholding the finding that the Veteran's situation was non-emergent and VA treatment was feasibly available.  The Board concurs with this finding.

Although the Board is sympathetic to the Veteran's contentions, the law does not provide for equitable relief in this situation.  Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services where VA treatment is not feasibly available.  The Board has no authority to disregard these requirements.  As such, the Board is compelled to conclude that, in light of the circumstances discussed above, alternative VA treatment was feasibly available and an attempt to seek VA treatment beforehand would have been considered reasonable by a prudent layperson.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Payment or reimbursement by VA for the cost of unauthorized medical treatment provided by Tallahassee Memorial Hospital on February 24, 2012 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


